Citation Nr: 1022131	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-12 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected degenerative 
changes of the cervical spine.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from May 1981 to January 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

Clarification of issue on appeal

In a September 1998 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
low back disability on a not well grounded basis.  It did not 
address secondary service connection.  Notice of the 
determination was issued on October 1, 1998.  Inasmuch as 
that decision became final in October 1999, one year from the 
date of notice to the Veteran, and during the period 
beginning on July 14, 1999 and ending on November 9, 2000, 
the date of enactment of the "Veterans Claims Assistance Act 
of 2000," the claim may be readjudicated as if the denial 
had not been made.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA), Section 
7(b)(1); VAOPGCPREC 03-2001.

Additionally submitted evidence

Subsequent to the April 2009 supplemental statement of the 
case (SSOC), additional VA outpatient treatment records and 
service medical records were associated with the claims file.  
The RO has not considered this evidence.  However, the 
service treatment records submitted by the Veteran are 
duplicates of those already contained in the claims folder.  
Similarly, the VA outpatient treatment records are 
duplicative of medical records in the Veteran's claims file 
which describe the existence of a back disability and have 
already been considered by the RO.  Therefore, a waiver of 
initial consideration by the agency of original jurisdiction 
is not necessary.  See 38 C.F.R. § 20.1304 (2009).

Referred issue

In June 2000, the Veteran raised the issue of entitlement to 
service connection for hypertension.  That issue has not yet 
been addressed by the RO and is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].


FINDING OF FACT

There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that the 
Veteran's low back disability is related to her military 
service or to her service-connected neck disability. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, nor proximately due to, or aggravated by, a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran, in September 2006.  This letter informed the Veteran 
of what evidence was required to substantiate her claim on 
direct and secondary service connection bases and of her and 
VA's respective duties for obtaining evidence.  The September 
2006 letter also informed the Veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision. Because VCAA notice in this case was accomplished 
prior to the initial AOJ adjudication that denied the claim, 
the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, private medical records, and provided her with two 
VA examinations.  

The Board has carefully reviewed the Veteran's statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in February 
2007 and March 2008.  The reports from these examinations 
reflect that the examiners recorded the Veteran's current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  Supporting 
rationale was also provided for the opinions proffered.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  While the record does not 
reflect that the February 2007 examiner reviewed the 
Veteran's claims folder, the Veteran is not prejudiced 
thereby as the examiner considered medical history as 
reported by the Veteran which is consistent with that 
contained in the claims folder.  The Board therefore 
concludes that the VA examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. There is 
no indication in the file that there are additional relevant 
records that have not yet been obtained. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
has declined to exercise her option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. See 38 C.F.R. § 3.303(d) (2009).

In order to establish direct-incurrence service connection 
for the claimed disorder, there must be (1) competent and 
credible evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by, a service-connected disease or injury.  
See 38 C.F.R. § 3.310 (2009); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993). Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

In this case it is undisputed that the Veteran has 
degenerative joint disease of the lumbar spine.  See, e.g., 
the March 2008 VA examination report.  Hickson element (1) 
and Wallin element (1) have therefore been satisfied.  

With respect to Hickson element (2), the Veteran's service 
treatment records indicate that she complained of low back 
pain on December 30, 1985.  In February 1989, the Veteran 
complained of right sided lumbar pain.  She was diagnosed 
with a probable strain.  The Veteran was granted service 
connection for a cervical spine disability in a September 
1998 rating decision.  Accordingly Hickson element (2) and 
Wallin element (2) have each been met. 

With respect to Hickson and Wallin element (3), medical 
nexus, the record contains conflicting medical opinions which 
address the issue of medical nexus. 

In support of her claim, the Veteran has submitted the April 
2008 opinion of D.A.S., D.C. and the November 1998 opinion of 
S.W.M., M.D. 

In his April 2008 opinion, Dr. D.A.S., noted that the Veteran 
reported injuring her cervical spine while on active duty and 
was currently having lower back pain.  He noted that she has 
"some degree of disc degeneration in the cervical spine with 
subluxations of the cervical and thoracic spine complicated 
by muscle weakness" and concluded that "the treatment to 
the current condition . . . is directly related to the 
original injury to the cervical spine."  

In a November 1998 statement, Dr. S.W.M. diagnosed the 
Veteran with a herniated disc at L5 to S1.  He noted that she 
was not diagnosed with this disability 10 years ago but 
observed that the Veteran was only tested with a lumbar spine 
X-ray and not an MRI or CAT scan at that time.  Consequently, 
Dr. S.W.M. concluded that it "was probable that she had the 
herniation for the past 10 years since the symptoms 
occurred." 

The evidence against the Veteran's claim comes from February 
2007 and March 2008 VA examination reports.

In February 2007, a VA examiner stated that based on the 
history reported by the Veteran, and an essentially normal 
back examination, it is less likely as not that the Veteran's 
thoracolumbar spine disability is due to the service-
connected cervical spine disability.  

In March 2008, after providing a clinical examination of the 
Veteran's spine and reviewing her claims folder, a VA 
examiner stated that the Veteran's lumbar spine arthritis is 
not due to or the result of an in-service event, injury, or 
disease, including treatment for lumbar strain.  The examiner 
also stated that the Veteran's current lumbar spine 
disability is not due to her cervical spine disability and 
"it is not likely that the service-connected cervical spine 
disability aggravated/increased the disability 
manifestations/symptoms of the claimed lumbar spine 
disability."  The examiner explained that in February 2007 
the Veteran had moderate cervical spondylosis and that "a 
cervical spine condition would not be likely to cause 
dysfunction or aggravation of a condition of the lumbar 
spine," and would have no bearing on the distribution of 
weight bearing stresses on the lumbar spine, "unless 
significant spinal stenosis was present at the cervical spine 
level." 

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997). However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment. See Obert v. Brown, 5 Vet. App. 30 (1993), and 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, 
the Board places greater weight of probative value on the 
opinions of the February 2007 and March 2008 VA examiners 
than the opinions of Drs. D.A.S. and S.W.M.

The Board notes that the November 1998 statement from Dr. 
S.W.M. includes speculative language suggesting that it was 
"probable" that the Veteran had a disc herniation for the 
past 10 years.  Medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, the 
Board places no weight of probative value on this opinion. 

The April 2008 opinion of Dr. D.A.S. noted that the Veteran's 
current lower back pain is directly related to her original 
injury to the cervical spine.  He did not provide a basis for 
this opinion or explain how the Veteran's lower back 
disability is related to her service-connected cervical spine 
disability.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 
382 (1998) [the failure of the health care provider to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence]; see also Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."]  Based on the lack of any supporting rationale, 
the Board assigns minimal probative weight to this opinion. 

The February 2007 VA examiner noted that X-rays of the 
Veteran's lumbar spine were normal and the Veteran had an 
"essentially normal" clinical examination.  He diagnosed 
the Veteran with a lumbar spine condition.  Based on history 
provided by the Veteran along with the results from a 
clinical examination, the VA examiner found that there was 
"no history to connect the Veteran's cervical condition to 
the back condition."  He concluded that "it is less likely 
as not that the thoracolumbar spine disability that the 
Veteran is claiming is due to the service-connected cervical 
spine disability."  Based on the thorough physical 
examination and the supporting rationale provided, the Board 
places significant weight of probative value on the February 
2007 VA examiner's opinion. 

Similarly, the March 2008 VA examiner reviewed the Veteran's 
claims folder, conducted a detailed examination of her spine 
and provided reasons and bases for his opinion that were 
consistent with evidence of record.  As noted above, the 
examiner noted that the Veteran had moderate cervical 
spondylosis and opined that "unless significant spinal 
stenosis was present at the cervical spine level, a cervical 
spine condition would not be likely to cause dysfunction or 
aggravation of a condition of the lumbar spine."  The Board 
places significant weight of probative value on this opinion. 

To the extent that the Veteran and her representative contend 
that a medical relationship exists between her lower back 
disability and her military service or her service-connected 
cervical spine disability, any such statements offered in 
support of the Veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, an X-ray report from 
December 1993 indicated that there were no acute fractures, 
dislocations, joint or bony abnormalities or significant 
degenerative changes in the Veteran's lumbosacral spine.  In 
an August 1994 Medical Examination and Assessment, the 
Veteran indicated that she had no prior back problems.  In 
this case, the first evidence of a back disability comes from 
a July 1997 nursing note which documented the Veteran's 
complaint of back pain.  She was diagnosed with a herniated 
nucleus pulpose at L5-S1 during a May 1998 VA examination, 
seven years after she separated from service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Voerth v. 
West, 13 Vet. App. 117, 120-21 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent]. Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service has therefore not been demonstrated, and in light of 
the conflicting August 1994 denial of back problems, any 
assertions by the Veteran as to continuity of symptomatology 
are deemed to be less than credible.  Additionally, while the 
lack of objective evidence of continuity of symptomatology 
does not render any assertions as to continuity of 
symptomatology since service incredible, such lack of 
objective evidence is for consideration.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006)

Accordingly, Hickson and Wallin element (3), medical nexus, 
have not been satisfied, and the Veteran's claim fails on 
that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a low back disability to include as secondary to service-
connected degenerative changes of the cervical spine, as 
Hickson and Wallin element (3) have not been met. The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected degenerative 
changes of the cervical spine, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


